 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00082 DAD BAM

12                                 Plaintiff,           MOTION AND ORDER TO UNSEAL
                                                        INDICTMENT
13                          v.

14   IFEANYI VINCENT NTUKOGU,
     KELO WHITE, AND
15   DONALD RAY PIERRE,

16
                                   Defendants.
17

18
            The United States of America hereby applies to this Court for an order pursuant to Rule 6(e) of
19
     the Federal Rules of Criminal Procedure. There no longer exists any reason to keep the indictment
20
     under seal as the defendants have been arrested.
21
            Based on the foregoing, the United States respectfully requests that the indictment be unsealed
22
     and made public record.
23

24
      Dated: April 16, 2019                                 MCGREGOR W. SCOTT
25                                                          United States Attorney

26
                                                            /s/ Melanie L. Alsworth
27                                                          MELANIE L. ALSWORTH
28                                                          Assistant United States Attorney

                                                        1

30
 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
     Attorneys for Plaintiff
 7
     United States of America
 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                         CASE NO.

13                                Plaintiff,           ORDER TO UNSEAL INDICTMENT
14                         v.
15   IFEANYI VINCENT NTUKOGU,
     KELO WHITE, AND
16
     DONALD RAY PIERRE,
17                       Defendant.

18
            This indictment was sealed by Order of this Court pursuant to Rule 6(e) of the Federal Rules of
19
     Criminal Procedure.
20
                   IT IS HEREBY ORDERED that the case be unsealed made public record.
21

22
     IT IS SO ORDERED.
23

24      Dated:    April 16, 2019                             /s/
                                                      UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                        2

30
